DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim 16 has been cancelled.
Claim 21 has been added.
Status of Claims
2.    This Office Action is in response to the application filed on 08/23/2021. Claims 1-15 and 17 through 21 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because it recites the limitation “the method, wherein the exposed context comprises a scheduled time for the user equipment to transition from the idle state to the active state.” There is no disclosure in the specification for the “the exposed context” and there is no disclosure in the specification for the “the method, wherein the exposed context comprises a scheduled time for the user equipment to transition from the idle state to the active state.” Therefore, this limitation is considered a new matter.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuelsson et al. (US 2016/0255522 A1) in view of Starsinic et al. (US 2018/0054799 A1) further in view of Edge (US 2018/0199160 A1). 

For claim 1 Emanuelsson teaches a method, comprising: 
receiving, by a network equipment comprising a processor, a request from an application server equipment for availability information corresponding to a response period comprising a period of time  in which a user equipment (UE) is active to receive  communications (see paragraph 14 “application server requesting a PCRF node (a network equipment) when the wireless equipment is able to receive downlink data”, Fig. 6A “application server requesting reachability status of the wireless equipment”,  and paragraph 80 “providing application server a notification when the wireless equipment is reachable” ; 
sending, by the network equipment, a status query related to the availability information to radio access network controller equipment that processes signals between the user equipment (UE) and mobile network core equipment (see Fig. 1 “application server (AS) 105, PCRF (the network equipment), MME (a mobile network access controller equipment), and UE”, “UE communicates with core network via radio access network (RAN)”, paragraph 4 “a radio access controller (RNC)”, paragraph 82 “PCRF subscribes to be informed about when the wireless equipment is reachable by the network via MME”, paragraph 84 “PCRF informs the application server by sending a notification when the wireless equipment is reachable”, and paragraph 92 “PCRF (network equipment) request reachability status of wireless equipment (UE) from MME”); 
receiving, by the network equipment, the availability information from the radio access network controller equipment, wherein the availability information comprises an exposed context of the user equipment (see paragraph 9 “information about when the wireless device is contactable (availability information)”, paragraphs 82-83 “PCRF subscribes to be informed about when the wireless equipment is reachable by the network via MME-the PCRF may further be informed about when the wireless device surpass an acceptable congestion level over Np interface or whether or the wireless device is in a valid location (an exposed context (exposed congestion level or exposed valid location) of UE)”, paragraph 84 “PCRF informs the application server by sending a notification when the wireless equipment is reachable”, and paragraph 92 “PCRF (network equipment) request reachability status of wireless equipment (UE) from MME”); and 
based on the availability information, to facilitate a connection between the radio access network controller equipment and the user equipment, transmitting, by the network equipment, a notification message to the application server equipment that indicates the response period wherein the use equipment comprises an internet of things device (see paragraph 82 “PCRF subscribes to be informed about when the wireless equipment is reachable by the network via MME”, paragraph 84 “PCRF informs the application server by sending a notification when the wireless equipment is reachable”, paragraph 92 “PCRF (network equipment) request reachability status of wireless equipment (UE) from MME”, paragraph 93 “reachability status trigger the network node to inform the PCRF when the wireless device is awake or in connected mode”, and paragraph 98 “PCEF facilitate a connection based on congestion level, a connection mode, a valid location, any number or any combination of these conditions (exposed contexts)”).
Emanuelsson does not explicitly teach availability information corresponding to a response period comprising a period of time in which a user equipment (UE) is active to receive.
However, Starsinic teaches The Power Saving Mode (PSM) feature introduces a new timer called “Active Time”, which indicates the time during which the UE remains reachable before going to PSM. The UE is available for any communications during Active Time (Time period) (see paragraph 4). In addition, Starsinic teaches Reachability Notifications is a feature that allows a service capability server or application server (SCS/AS) to be notified when the UE is available for MT communications (see paragraph 2). In addition, Starsinic teaches keeping the UE active for certain time period to receive communications (see Starsinic: paragraphs 82, 84, and Fig. 8 “steps 1-11”). In addition, Starsinic teaches the SCEF may expose API’s to the SCS/AS that allow the SCS/AS to be notified when the UE is reachable or soon will become reachable (time dimension) (see Starsinic: paragraphs 10-11).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Starsinic in the receive downlink data ability of Emanuelsson in order to notify an application server a response time period of a UE based on the UE mode of operation (see Starsinic: Fig. 8 “steps-1-11”).
Emanuelsson in view of Starsinic does not explicitly teach wherein the use equipment comprises an internet of things device.
However, Edge teaches to support services including location services for Internet of Things (IoT) UEs, a Service Capability Exposure Function (SCEF) may be included. The SCEF 159, for example may function to obtain a current or last location (context information) for a UE (IoT) or an indication when a UE 105 becomes available (reachable) (see Edge: paragraph 56). In addition, Landais teaches a request from SCEF, send to the SCEF, a notification indicating that the UE is reachable again, information indicating a maximum UE availability time indicating a time window during which the mobile network entity intends to maintain a signaling connection with UE (see Landais: Claim 40).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Edge in the combined receive downlink data ability of Starsinic and Emanuelsson in order to obtain a current or last location (context information) for a UE (IoT) or an indication when a UE 105 becomes available (reachable) (see Edge: paragraph 56).

           For claim 2 Emanuelsson teaches the method, wherein the application server equipment transmits a message to the user equipment to obtain data during the response period based on receipt of the notification message (see paragraph 10 “transmitting to the application server that the wireless equipment is able to receive the downlink (DL) data” and paragraph 14 “transmitting DL data to the wireless equipment”).

           For claim 3 Emanuelsson teaches the method, wherein the radio access network controller equipment comprises management mobility entity equipment that operates according to a long term evolution (LTE) mobile network protocol (see paragraph 2 “network node is a mobility management node (e.g., MME)” and paragraph 5 “LTE”).

           For claim 4 Emanuelsson in view of Starsinic further in view of Edge teaches the method, wherein the radio access network controller equipment comprises access and mobility management function (AMF) equipment that operates according to a fifth generation mobile network protocol (see Emanuelsson: paragraph 12 “MME is considered AMF”).

           For claim 5 Emanuelsson teaches the method, further comprising, prior to the sending, querying, by the network equipment, a user equipment registration repository to determine the radio access network controller equipment that serves the user equipment (see paragraph 74 “serving GPRS Support Node (SGSN), which may be responsible for delivery of data packets to and from the mobile stations within an associated geographical service area”).

For claim 6 Emanuelsson teaches the method, wherein the radio access network controller equipment determines a presence of the availability information in a repository accessible by the radio access network controller equipment (see paragraph 76 “information available to PCRF in accessing subscriber databases”).

           For claim 7 Emanuelsson teaches the method, wherein, in response to an absence of the availability information, the radio access network controller equipment sends a signal to the user equipment requesting the availability information (see paragraph 76 “information available to PCRF in accessing subscriber databases”, paragraphs 80-81 request for when an equipment become contactable (availability information)” and paragraph 89 “request sent a wireless equipment by PCRF when equipment become available”).

For claim 8 Emanuelsson in view of Starsinic further in view of Edge teaches the method, wherein the user equipment comprises that monitors a usage of a utility service and communicates with the application serve equipment (as discussed in claim 1).

           For claim 9 Emanuelsson teaches the method wherein the user equipment operates in different power modes (see paragraph 7 “Power Saving State or Suspend State”).

           For claim 10 Emanuelsson teaches the method, wherein the different power modes comprise an active state mode and an idle state mode (see paragraph 7 “sleeping (idle) or Power Saving State or Suspend State and user is contactable again (active state)” and paragraph 75 “idle mode”).

           For claim 11 Emanuelsson teaches the method, wherein the user equipment, while in the idle state mode, consumes less power than the user equipment does while in the active state mode (see paragraph 7 “Power Saving State or Suspend State” and paragraph 75 “idle mode”).

           For claim 12 Emanuelsson teaches the method, wherein the user equipment, while in the idle state mode, is not active to receive the communications (see paragraph 7 “Power Saving State or Suspend State” and paragraph 75 “idle mode”).

           For claim 13 Emanuelsson in view of Starsinic further in view of Edge teaches a system, comprising: 
A processor (see Emanuelsson: Fig. 3 “processor 303”); and 
a memory that stores executable instructions that, when executed by the processor (see Emanuelsson: Fig. 3 “Memory 305”), facilitate performance of operations, comprising: 
receiving a request from application server equipment for availability information comprising a period of time in which a user equipment is active to receive communications (and as discussed in claim 1); 
sending a status query related to the availability information to radio access network controller equipment that processes signals between the user equipment and core network equipment (as discussed in claim 1); 
receiving the availability information from the radio access network controller equipment, wherein the availability information comprises an exposed context of the user equipment (as discussed in claim 1); and 
based on the availability information, to facilitate a connection between the radio access network controller equipment and the user equipment, transmitting a notification message to the application server equipment comprising the availability information, wherein the use equipment comprises an internet of things device (as discussed in claim 1).

           For claim 14 Emanuelsson in view of Starsinic further in view of Edge teaches the system, wherein the sending of the status query further comprises transmitting a broadcast signal received by the radio access network controller equipment (see Emanuelsson: paragraph 3 “broadcast signal” and Starsinic: paragraph 68 “terminal receives broadcast assignment” and paragraph 71“broadcast message to a group UEs”).

           For claim 15 Emanuelsson in view of Starsinic further in view of Edge teaches the system, wherein the period of time in which the user equipment is active to receive communications comprises the period of time in which the user equipment is active to receive communications from the application server equipment (as discussed in claim 1”).

For claim 17 Emanuelsson in view of Starsinic further in view of Edge teaches the system, wherein the user equipment comprises an internet of things device that provides data to the application server equipment in response to a signal from the application server equipment requesting the data (as discussed in claims 1 and 8).

           For claim 18 Emanuelsson in view of Starsinic further in view of Edge teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (see paragraph 101 “PCRF comprises processor and computer readable memory to perform instructions”), comprising: 
receiving a request from application server for availability information relating to a period of time during which a user equipment is in an active state to receive communications (see Emanuelsson: paragraphs 14-15 “a connected mode is considered active state” and paragraph 81 “contactable mode is considered active state” and as discussed in claim 1); 
sending a query requesting the availability information to radio access network controller equipment that processes signals between the user equipment and mobile network core equipment (as discussed in claim 1); 
receiving the availability information from the radio access network controller equipment, wherein the network equipment comprises a context intelligence server (see Starsinic: paragraph 10 “the SCEF (context intelligence server) that notifies AS when UE is reachable”) that, based on the availability information, enables a connection between the radio access network controller equipment and the user equipment (as discussed in claim 1); and 
based on the availability information, transmitting a notification related to the availability information to the application server equipment, wherein, based on the notification, the application server transmits a communication to the user equipment, wherein the use equipment comprises an internet of things device (as discussed in claim 1).

           For claim 19 Emanuelsson in view of Starsinic further in view of Edge teaches the non-transitory machine-readable medium, wherein the operations further comprise, prior to the sending, querying a user equipment registration repository to determine the radio access network controller equipment that serves the user equipment (see Emanuelsson: paragraph 74 “serving GPRS Support Node (SGSN), which may be responsible for delivery of data packets to and from the mobile stations within an associated geographical service area”).

           For claim 20 Emanuelsson in view of Starsinic further in view of Edge teaches the non-transitory machine-readable medium, wherein the transmitting the notification comprises: 
prior to the transmitting the notification, determining the period of time based on the availability information (see Emanuelsson: paragraphs 14-15 “a connected mode is considered active state” and paragraph 81 “contactable mode is considered active state” and as discussed in claim 1); and 
transmitting the notification, (as discussed in claim 1).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Park (US 2009/0270120 A1) abstract “AMF”, Chow et al. (US 2018/0091506 A1), Landais et al. (US 2018/0368202 A1), and Ryoo et al. (US 2020/0037345 A1).

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415